Citation Nr: 1410154	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hip disorder, and if so, whether service connection for a hip condition is warranted.  

2. Entitlement to a disability rating in excess of 10 percent for service-connected low back disorder. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In a January 2013 statement, the Veteran's representative raised a claim for service connection for an acquired psychiatric disorder.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU, increased rating for low back disorder, and service connection for a hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. A June 1987 RO decision denied the Veteran's claim of entitlement to service connection for a hip condition.  The Veteran was informed of his appellate rights and he did not perfect an appeal, nor was new and material evidence received within the appeal period.  

2. Evidence added to the record since the final June 1987 denial relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hip condition. 


CONCLUSIONS OF LAW

1. The June 1987 RO decision that denied the Veteran's claim of entitlement to service connection for a hip condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a hip condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).      
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, for the reasons detailed below, new and material evidence has been received to reopen the Veteran's claim for service connection for a hip condition.  Therefore, no discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is warranted with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot by the reopening of the claim.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2013).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a hip condition. 

By way of background, the Veteran was granted service connection for a low back condition but denied service connection for a hip condition in a June 1987 RO decision.  Evidence considered in the June 1987 rating decision consisted of the Veteran's service treatment records, VA treatment records from April and May 1987, and an April 1987 VA examination.  Entitlement to service connection for a hip condition was denied as there was no significant abnormality of the hip bone or joint and no indication that the Veteran's hip condition was related to his military service.  The Veteran was notified of the decision and his appellate rights, he did not submit a notice of disagreement to the decision, and no new and material evidence was received within one year of notice of the rating decision.  Accordingly, the June 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.         
          
In April 2009, the Veteran submitted a new claim for service connection for a bilateral hip condition.  Additional evidence has been associated with the claims file since the final June 1987 RO decision, including additional VA treatment records and VA examinations, as well as lay statements from the Veteran and his family members.  The evidence is new as it was not of record in June 1987.  The newly-received evidence is material, in this case, as it includes VA treatment records, dated February 2003 to September 2010, that reveal the Veteran experiences "chronic pain in hips."  As this evidence arguably relates to an unestablished fact necessary to substantiate the Veteran's claim, the presence of a disability, the claim of entitlement to service connection for a hip condition is reopened.  38 C.F.R. § 3.156(a) (2013).  See Shade, 24 Vet. App. at 117.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a hip disorder; to this extent only, the claim is granted. 


REMAND

The Veteran now claims he has a hip disability secondary to his service connected low back disorder.  The RO/AMC should send the Veteran appropriate VCAA notice for his secondary service connection claim, and afford the Veteran a VA examination to determine whether any hip disorder found to be present is related to the Veteran's service-connected back disorder, or to service.  

In regards to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his service-connected low back disorder, the Board notes that VA treatment records indicate that the Veteran has complained of a worsening low back disorder, to include increased pain, since the June 2009 VA examination.  See VA treatment records, dated March 2010 - June 2010.  Accordingly, this claim must be remanded as VA is required to afford him a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As the Veteran has also asserted that his service-connected back disorder prevents him from gaining employment, the VA examiner shall additionally provide an opinion as to whether the Veteran's service-connected disability impacts his ability to secure substantially gainful employment. 

The Board also notes that the Veteran's VA treatment records appear incomplete.  The RO/AMC shall take appropriate steps to gather any outstanding VA treatment records, to include records of VA treatment from October 2004 to April 2005, and records of VA treatment received since September 2010.   

The Veteran also has identified treatment from a private chiropractor.  These records should be sought.  Furthermore, the claims file reflects that the Veteran has applied for Social Security disability benefits.  The RO/AMC should contact the Veteran to determine if the Veteran has been afforded such benefits for his service-connected low back disorder and if so, the RO/AMC shall take appropriate measures to obtain any pertinent Social Security Administration (SSA) records.      

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate VCAA notice of the evidence and information needed to establish entitlement to a secondary service connection claim.  

2. Obtain any pertinent, outstanding records of VA treatment, including treatment dated October 2004 to April 2005, and treatment obtained since September 2010.  Associate such records with the claims file.  

3. Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claims, to include any chiropractic treatment.  Such records should be sought.  

4. Contact the Veteran to determine whether he is in receipt of SSA disability benefits.  If so, appropriate measures to obtain pertinent SSA records should be taken.  

5. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran' service connected low back disability and the etiology of any hip disorder.  The claims file should be made available to and reviewed by the examiner and a thorough rationale for the opinions offered should be expressed.   

Initially, the examiner shall note that the Veteran is not service-connected for any scoliosis condition found to be present. 

The VA examiner should conduct all appropriate tests to determine the extent and severity of the Veteran's service-connected low back disorder, to include range of motion studies.  To the extent possible, the examiner should express any functional loss associated with the Veteran's low back disorder due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, or muscle spasms.  

The examiner should also note, to the extent possible, the Veteran's symptomology, including pain, if the Veteran were not to take prescription medication.   

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected low back disorder renders him unable to secure or follow a substantially gainful occupation.  The VA examiner must take into account the Veteran's education, training, and work history.  

Regarding the hips, if the Veteran is found to have a hip disorder, the examiner should opine as to whether the hip disorder is related to the Veteran's service or his service-connected low back disorder.  The examiner should consider all pertinent evidence in the Veteran's claims file, to include the hip complaints reported at the time of the service separation examination.  

6. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


